DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-15, 17-19, and 21-22 are currently pending.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/15/2020 is acknowledged. Please note that there was a typographical error in the Requirement for Restriction, and Group 2 constitutes claims 11-20, not 10-19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 11-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oehrle in view of Richman (US6754874B1). 
Regarding claim 11, Oehrle discloses a method executed by a computer processor for analyzing employee competency by an employer comprising (Abstract discloses a computer readable medium for analyzing and predicting the future behavior of Organizations, hwere an embodiment of this invention is comprised of one or more repositories of data which involve comments or other actions by actors with some kind of relationship to a target organization, a repository of metadata relating to this data, a repository of updatable models of organizations, a natural language parsing engine, and an engine for generating and comparing the organizational models): 
capturing data from an employee including at least one of written correspondence, audio recordings, and video recordings (Col. 5, lines 55-67 and Col. 6, lines 1-15 disclose that a way employees provide comments to employers is by way of written reviews. Col. 10, lines 65-67 and Col. 11 lines 1-15 disclose that these reviews are captured and processed); 
providing at least two client stations, each client station having at least a microphone for audio input and a speaker for audio output (Col. 29, lines 10-15 discloses a central structured memory store. This is one client station. Col. 7, lines 30-40 disclose that a user leaves a review online. This is a second client station. It should be appreciated by one of ordinary skill that computers have microphones and speakers, and this is further shown in Col. 12, lines 60-67 whereby the system of Oehrle processes audio reviews and other non-textual data. This is further shown in Col. 21, lines 20-25); 
providing a central media server (see limitation above); 

recording and storing each audio stream individually via a recording module of the central media server (Again, for audio data to be stored, it must be recorded in that database); 
transcribing spoken audio from each audio stream via a transcription module to create a text record of the audio stream (As above, Col. 12 lines 60-67 and Col. 13, lines 1-15 disclose speech to text conversion as well as tagging), and to tag the text record with references to relevant time periods in the audio stream (Col. 9, lines 15-20 disclose a threshold for how back in time to go. This is a relevant time period of an audio stream. Col. 10, lines 55-60 further disclose evaluating based on different periods of time);
accumulating said data and transcribing same into a collection for each employee (See limitation above as well as Col. 11, lines 10-50); 
analyzing the collection for each employee using a natural language processor to extract certain keywords used by the employee (Col. 11, lines 30-50 disclose analyzing the reviews. Col. 29, lines 55-60 disclose that this is done using natural language processing. Col. 44, lines 44-50 disclose that through parsing the content information, keyword markers are identified);
determining how the extracted keywords used by the employee reflect on competence and creating competency data, the competency data including formulating a user map that includes all of the competencies (Col. 80 lines 1-5 specifically states that the data collected is used to analyze leadership competence. Moreover, the sections cited above show that the reviews 
The difference between the present claims and the Oehrle reference, in light of the new amendments, is that Oehrle uses extracted keywords to map competencies to other employees, not to the same employee that provided those keywords. The question, then, is – would it be obvious to one of ordinary skill in the art to use employees own words to evaluate that employee? Richman answers this question affirmatively. 
Richman is directed to a computer-aided system and method for evaluating employees. At least Col. 3, lines 50-55 discloses that an employee herself can supply useful self-evaluation information. Col. 5, lines 25-35 disclose the specific mechanism by which an employee provides text inputs into the evaluation system. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to simply take each and every functional step of Oehrle and use it to evaluate an employee providing the responses. There is no difference between the functional steps of Oehrle if they are used to evaluate someone else or to evaluate the person who is providing the responses. The only difference would be that the data provided by the employee would be for the employee herself, not for someone else. Richman shows that employee self-evaluation is an important evaluation tool and provides a lot of useful information. It would therefore be obvious and beneficial to replace the data of Oehrle (the responses pertaining to another employee) with the data of Richman (the responses pertaining to the same employee) to provide such beneficial information. 
Regarding claim 12, Oehrle discloses the method of claim 11 further comprising the step of compiling a collection of relevant keywords and transferring same to the natural language 
Regarding claim 13, Oehrle discloses the method of claim 11 wherein analyzing the collection comprises grading the extracted keywords based on source (Col. 5, lines 55-67 and Col. 6, lines 1-15 disclose that a way employees provide comments to employers is by way of written reviews. Col. 10, lines 65-67 and Col. 11 lines 1-15 disclose that these reviews are captured and processed. These sections, along with Col. 7, lines 55-65, show that the data is evaluated differently based on “very contextually different sources.”). 
Regarding claim 14, Oehrle discloses the method of claim 11 wherein analyzing the collection comprises grading the extracted keywords based on context (See rejection to claim 13). 
Regarding claim 15, Oehrle discloses grading the extracted keywords based on frequency of usage the extracted keywords reflecting on the employee’s competency of a particular skill (Col. 18, lines 60-67 disclose frequency of using certain pronouns and words, and Col. 19, lines 45-60 disclose frequency of using passive objects. See Richman and claim 11 for why the keywords reflect on employee’s own competency).  
Regarding claim 17, Oehrle discloses the method of claim 11 wherein creating competency data comprises formulating a competency map to sort a plurality of competencies, the competency map including a listing of employees that possess a certain competency of the plurality of competencies (Col. 80, lines 1-25 discloses a negative review of a certain leader (i.e. employee). As discussed above, not all reviews are negative, so a positive review in the same format would constitute a competency map that includes the specific leader possessing certain 
Regarding claim 18, Oehrle discloses using machine learning to analyze the collection (See above for NLP) and the step of manually reviewing the competency data to confirm accuracy (Col. 11, lines 5-10 disclose manual review). 
Regarding claim 19, Oehrle discloses wherein creating the competency data further comprises transferring the competency data to a user profile (Fig. 26, at least, discloses a leader image database, which is a profile for the leader being reviewed). 
Regarding claim 21, Oehrle discloses wherein creating the competency data further comprises creating a user map for each employee in an organization (Col. 2, lines 45-50 disclose that the analytics system is used for individual records of employee behavior). 
Regarding claim 22, Oehrle discloses wherein creating the competency map includes examining various skill sets including administrative competencies, communication competencies, managerial competencies, cognitive competencies, functional competencies, and motivational competencies (Col. 19, lines 35-45 give an illustrative example of all these competencies – namely the statement “I often feel as if we are just rearranging the desk chairs” is a commentary on administrative, managerial, functional, and motivational competencies because it is negatively stating that the manager does not motivate, does not administer tasks well, and does not functionally administer tasks well. Further, this is a commentary on cognitive and communication competencies because both are inherent to any job – cognitive competency can be almost anything and communication competency is required to convey the task to be done).  
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687